830 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Oscar BUFORD, Margaret Ann Buford, Plaintiffs-Appellants,v.FORD MOTOR CO., UAW Local #387, Jesse Gregory, Defendants-Appellees.
No. 87-1064
United States Court of Appeals, Sixth Circuit.
September 29, 1987.

ORDER
Before KEITH, MILBURN and ALAN E. NORRIS, Circuit Judges.


1
Plaintiffs move the court for permission to proceed in forma pauperis and for counsel in their appeal from a summary judgment dismissing their action filed under Sec. 301, 29 U.S.C. Sec. 185, and Title VII.  Upon examination of the record and briefs, we unanimously agree that oral argument is not needed, Fed.  R. App.  P. 34(a), and, accordingly, affirm.


2
Summary judgment was proper because there was no genuine issue of material fact and the defendants were clearly entitled to judgment as a matter of law.  See Anderson v. Liberty Lobby, 106 S. Ct. 2505 (1986); Kochins v. Linden-Alimak, Inc., 799 F.2d 1128 (6th Cir. 1986).  The hybrid Sec. 301 claims where also time-barred.  See DelCostello v. International Brotherhood of Teamsters, 462 U.S. 151 (1983); Smith v. General Motors Corp., 747 F.2d 372 (6th Cir. 1984).


3
Accordingly, the plaintiffs' motions are hereby denied and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.